DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the claims are allowable over prior art of record because the prior art of record fail to disclose “determining a third threshold signal strength value based, at least in part, on analyzing a historical signal strength data associated with the subset of the consumer devices indicated to be within the defined physical area based on the presence data; generating a calibrated threshold signal strength value based, at least in part, on analyzing the first, second, and third threshold signal strength values; determining a first selected consumer device is present within the defined physical area when a first selected signal strength value associated with the unique identifier of the first selected consumer device satisfies the calibrated threshold signal strength value; and determining a second selected consumer device is outside the defined physical area when a second selected signal strength value associated with the unique identifier of the second selected consumer device does not satisfy the calibrated threshold signal strength value.”
Regarding claim 2, the closet prior art, Hart et al. (US 2008/0084858 A1) discloses a method comprising: receiving, by a merchant device (59 or 200), one or more wireless signals from consumer devices that are in communicable range of the merchant device, wherein each of the one or more wireless signals is configured to transmit at least one unique identifier, each of the unique identifiers respectively associated with a corresponding consumer device (paragraph [0041]); generating signal strength data for each of the consumer devices based at least in part on 
However, Hart fails to disclose determining a third threshold signal strength value based, at least in part, on analyzing a historical signal strength data associated with the subset of the consumer devices indicated to be within the defined physical area based on the presence data; generating a calibrated threshold signal strength value based, at least in part, on analyzing the first, second, and third threshold signal strength values; determining a first selected consumer device is present within the defined physical area when a first selected signal strength value associated with the unique identifier of the first selected consumer device satisfies the calibrated 
Regarding claim 13, the claim is allowed for the same reason as claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461